Title: From Elizabeth Smith to Abigail Smith Adams, 3 July 1813
From: Smith, Elizabeth
To: Adams, Abigail Smith



Dear Mrs Adams
Boston July 3d. 1813—

Altho’ I did not Accept of your kind invitation for yesterday, it was then my intention to have been with you to day but alas we know not what a day will bring forth
My good Brother is unexpectedly remov’d from Office and it has thrown us all into such Consternation that with my present feelings I could not partake of that pleasure—which I have ever receivd & had anticipated the ensuing week—at your house.—but I will indulge the hope that I shall realize this enjoyment before I enter the new situation which (now particularly) an indulgent Providence is point to me, as the most usefull and by that means I trust most Conducive to my future happiness.
The character of Mr H. as a Son, Father, Brother, & that relation—which is nearer than a Brother I have long esteem’d, the greatest anxiety I now have is the fear; that I shall not prove equal, (to his sanguine expectations I am sure I shall not) but to the great responsibility attach’d to the Station. I have ever esteemd the Married state as the height of human felicity— “When heart, meets heart, reciprocally soft each-others pillow to repose divine... but when otherwise, the depth of human Misery.”—
But I am going on with self neglecting the purport of my letters which was to say, tho’ my Brothers removal was expected next year, he had no idea of such precipitancy this and it was his serious intention to have resign’d before that time, for he has found it too Arduous for his declining years—which seems to be the only objection made—to his services the want of energy, which had he executed, his feelings would have been more wounded than they now are,—for to grind the faces of the poor is not in his Nature,—It is an Unthankfull Office, & whoever succeeds him will find it the same—his future subsistance is not so much my Anxiety as the pressure of multiplied duties at the present moment.—the mortification attending the transaction I fear will be too great for body & mind—but that Being who has protected him in Seven troubles—I trust will yet uphold him
Your own heart my much respected friend Can testify the efficacy of the “One thing needfull,” under many Accumulated trials—and your bright example under present Apprehension—is a stimulous for many to do likewise to attain those Virtues and in some measure approve worthy the Love, esteem, & friendship which has been the pride of my heart—to possess will be number’d among the choicest ingredients of earthly happiness—
Your most respectfully & gratefull Cousin / friend
E Smith